Exhibit FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – MAY 14, 2008 BAYTEX ENERGY TRUST ANNOUNCES FIRST QUARTER 2008 RESULTS AND UPDATED GUIDANCE FOR 2008 Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months ended March 31, 2008 and provide updated production and capital spending guidance for 2008. Highlights · Generated record cash flow of $101.6 million in the quarter ($1.12 per diluted unit), 70% higher than Q1/07 and 3% higher than the previous record set in Q4/07; · Increased monthly distributions to $0.20 per unit commencing with the distribution in respect of March operations; · Maintained a low and sustainable payout ratio of47% before DRIP (38% after DRIP); · Reduced total monetary debt by $8 million to $436 million during the quarter or 1.1 times annualized Q1/08 cash flow; · Continued our 100% drilling success at Seal, adding 10 new production wells; · Generated a total market return (1)of 23.2% during the quarter; and · Announced an agreement to acquire Burmis Energy Inc, adding production and reserves at accretive metrics, further diversifying our product mix and expanding our light oil and natural gas development inventory. (1) total market return unit price appreciation plus cash distributions, assuming distributions are reinvested Three Months Ended FINANCIAL March 31, 2008 December 31, 2007 March 31, 2007 ($ thousands, except per unit amounts) Petroleum and natural gas sales 263,957 233,348 161,189 Cash flow from operations (1) 101,570 98,667 59,651 Per unit- basic 1.19 1.17 0.79 - diluted 1.12 1.10 0.74 Cash distributions 38,474 37,314 34,052 Per unit 0.56 0.54 0.54 Net income 35,848 41,353 23,783 Per unit- basic 0.42 0.49 0.32 - diluted 0.41 0.48 0.30 Exploration and development 51,003 34,349 45,209 Acquisitions – net of dispositions 581 5,064 (237 ) Total capital expenditures 51,584 39,413 44,972 Long-term notes 184,967 177,805 207,460 Bank loan 198,045 241,748 141,387 Convertible debentures 15,041 16,150 17,643 Working capital deficiency 37,909 8,362 15,057 Total monetary debt (2) 435,962 444,065 381,547 Baytex Energy Trust Press Release May 14, Three Months Ended OPERATING March 31, 2008 December 31, 2007 March 31, 2007 Daily production Light oil & NGL (bbl/d) 7,330 8,123 3,484 Heavy oil (bbl/d) 22,484 22,196 22,129 Total oil (bbl/d) 29,814 30,319 25,613 Natural gas (MMcf/d) 50.1 53.9 50.6 Oil equivalent (boe/d @ 6:1) 38,157 39,304 34,041 Average prices (before hedging) WTI oil (US$/bbl) 97.90 90.68 58.27 Edmonton par oil ($/bbl) 97.50 86.41 67.09 BTE light oil & NGL ($/bbl) 84.91 74.77 51.08 BTE heavy oil ($/bbl)(3) 59.65 50.13 40.17 BTEtotal oil ($/bbl) 65.66 56.37 41.66 BTE natural gas ($/Mcf) 7.42 6.31 7.43 BTE oil equivalent ($/boe) 61.16 52.32 42.38 TRUST UNIT INFORMATION TSX (C$) Unit Price High $ 23.40 $ 20.65 $ 22.28 Low $ 16.30 $ 18.08 $ 18.83 Close $ 22.78 $ 19.00 $ 20.32 Volume traded (thousands) 25,748 17,426 21,850 NYSE (US$) Unit Price High $ 23.34 $ 21.74 $ 18.48 Low $ 15.88 $ 18.19 $ 16.01 Close $ 22.16 $ 19.11 $ 17.67 Volume traded (thousands) 4,786 5,433 4,180 Units outstanding (thousands) (4) 88,474 87,169 78,290 (1) Cash flow from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items (see reconciliation under MD&A).The Trust’s cash flow from operations may not be comparable to other companies.The Trust considers cash flow a key measure of performance as it demonstrates the Trust’s ability to generate the cash flow necessary to fund future distributions and capital investments. (2) Totalmonetary debt is a non-GAAP term, and is defined in note 15 to the consolidated financial statements. (3) Heavy oil wellhead prices are net of blending costs. (4) Number of trust units outstanding includes the conversion of exchangeable shares at the respective exchange ratios in effect at the end of the reporting periods. Page 2 of 26 Baytex Energy Trust Press Release May 14, Operations Review Capital expenditures totaled $51.6 million for the first quarter of 2008. During this quarter, Baytex participated in the drilling of 55 (51.6 net) wells, resulting in 41 (38.2 net) oil wells, five (4.4 net) gas wells, four (4.0 net) stratigraphic test wells and five (5.0 net) dry holes for a 91% (90.3% net) success rate. In addition, four wells were drilled by other operators on farm-outs from Baytex, with Baytex retaining overriding royalty interests. Production averaged 38,157 boe/d during the first quarter of 2008 compared to 38,844 boe/d for the fourth quarter of last year adjusted for the 460 boe/d of under-accrued production related to the third quarter of 2007. Current period production was modestly impaired by severely cold weather in January. Our drilling program in the first quarter included 10 horizontal production wells at Seal, continuing our record of 100% drilling success in this project. We also drilled four stratigraphic tests to delineate future drilling opportunities. In addition, we began our thermal pilot test at Seal in April. Using horizontal well cyclic steam, we plan to conduct up to two cycles of steam injection and production over a period of approximately one year. While field test results may not be available until the first half of 2009, reservoir stimulation and production analogies suggest that there is significant potential for thermally enhanced recovery from our oil sands leases at Seal. Financial Review Cash flow from operations for the first quarter of 2008 was a record $101.6 million, an increase of 70% over the same period one year ago and 3% higher than the previous record generated in the fourth quarter of 2007. The modest reduction in production was offset by continued improvement in commodity prices. During the first quarter of 2008, the average WTI price increased to US$97.90 per barrel, up 8% from the fourth quarter of 2007. Our realized wellhead oil price averaged $65.66 per barrel for the quarter, an increase of 16% compared to $56.37 per barrel received in the fourth quarter of 2007. Natural gas prices also improved significantly, with our wellhead price averaging $7.42 per Mcf for the first quarter of 2008, up 18% from the previous quarter. Current prices for both oil and gas thus far in the second quarter are again substantially higher than those in the first quarter. Canadian heavy oil pricing is at an all time high as supply shortfalls from developing oil sands projects and increasing refining demand combined to significantly reduce heavy oil differentials. As a result, western Canadian heavy oil differentials averaged only 22% of WTI price in the first quarter despite traditional lower demand during the winter season. This differential compares very favorably to the average differential of 36% in the fourth quarter of 2007 and the 27% in the first quarter of last year. In view of the ongoing industry-wide investments in refining capacity and transportation infrastructure, the future looks promising for Canadian heavy oil producers to benefit from continued price improvement. The near term financial impact of narrower differentials on Baytex is partially muted by our fixed differential supply agreements covering approximately one-half of our heavy oil production for 2008 and approximately one-third of our production for 2009. Cash flow for the current quarter was also affected by a $10.5 million realized loss from derivative contracts mainly associated with the WTI price collars in effect for Cash flow in the first quarter was affected by several non-recurring items. Firstly, with the expiry of the Frontier heavy oil supply agreement on December 31, 2007, part of the inventory in transit via the Express Pipeline was settled during the first quarter, resulting in an additional $3.3 million of cash flow contribution being reported in the first quarter. Secondly, a $2.0 million payment from a partner as compensation for their non-performance of a drilling obligation has been reported as “other income” within petroleum and natural gas sales. Finally, we recorded an additional $1.3 million in royalty expenses in this quarter which were related to charges for prior periods. Total monetary debt, excluding notional mark-to-market liabilities and future income tax assets at the end of the quarter, was $436 million and represented a reduction of $8 million from the end of 2007. This debt level represents 1.1 times annualized first quarter cash flow. Together with over $130 million in available undrawn credit facilities, Baytex’s financial position remains strong and flexible. Page 3 of 26 Baytex Energy Trust Press Release May 14, During the quarter, Baytex announced an 11% increase to its monthly distribution to $0.20 per unit, the second distribution increase in our history as an income trust against no reduction. We are pleased to be able to share the benefit of higher commodity prices directly with our unitholders. Based on current commodity prices, we expect to finance the increased distributions and the 2008 capital program entirely from internally generated cash flow. Acquisition and 2008 Guidance Update As previously announced on April 9, 2008, Baytex has entered into an agreement to acquire Burmis Energy Inc. on the basis of 0.1525 Baytex trust unit for each Burmis common share (the “Transaction”). The Transaction will be effected through a plan of arrangement, and is subject to the approval of the shareholders of Burmis as well as customary regulatory and other approvals. The Transaction is expected to be completed in early June 2008. Upon closing of this acquisition, we expect our production to average between 40,500 boe/d and 41,000 boe/d for the balance of 2008. Exploration and development capital spending for 2008 is budgeted to increase to $170 million including activities planned on the Burmis assets. Burmis is a junior exploration and production company with operations focused in west central Alberta. Its principal properties are multi-zone liquids rich natural gas and light oil assets in the Ferrier, Brewster, Brazeau, and Pembina areas.
